                  Case 19-11984-CSS   Doc 128    Filed 09/18/19    Page 1 of 14



                      IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE
______________________________
                                       )
In re:                                 ) Chapter 11
                                       )
FRED’S, INC., et al.,                  ) Case No. 19-11984 (CSS)
                                       )
                      Debtors.         ) (Jointly Administered)
                                       )
                                       ) Re: Docket Nos. 13, 59
                                       )
                                       ) Obj. Deadline: 9/20/19, 4:00 p.m.
                                       ) Hearing Date: 9/27/19, 10:00 a.m.
____________________________________)

             OBJECTION OF GEORGIA POWER COMPANY TO THE
       DEBTORS’ MOTION FOR ENTRY OF INTERIM AND FINAL ORDERS
     (I) PROHIBITING UTILITY COMPANIES FROM ALTERING, REFUSING,
  OR DISCONTINUING UTILITY SERVICES, (II) DEEMING UTILITY COMPANIES
   ADEQUATELY ASSURED OF FUTURE PERFORMANCE, (III) ESTABLISHING
  PROCEDURES FOR DETERMINING ADDITIONAL ASSURANCE OF PAYMENT,
           AND (IV) SETTING A FINAL HEARING RELATED HERETO

        Georgia Power Company (“Georgia Power”), hereby objects to the Debtors’ Motion For

Entry of Interim and Final Orders (I) Prohibiting Utility Companies From Altering, Refusing, or

Discontinuing Utility Services, (II) Deeming Utility Companies Adequately Assured of Future

Performance, (III) Establishing Procedures For Determining Additional Adequate Assurance of

Payment, and (IV) Setting a Final Hearing Related Hereto (the “Utility Motion”)(Docket No.

13), and sets forth the following:

                                        Introduction

        The Debtors’ Utility Motion improperly seeks to shift the Debtors’ obligations under

Section 366(c)(3) from modifying the amount of the adequate assurance of payment requested by

Georgia Power under Section 366(c)(2) to setting the form and amount of the adequate assurance


ME1 31476243v.1
                  Case 19-11984-CSS    Doc 128      Filed 09/18/19     Page 2 of 14



of payment acceptable to the Debtors. This Court should not permit the Debtors to shift their

statutory burden.

        The Debtors seek to have this Court approve their form of adequate assurance of

payment, which is a bank account containing $426,026.54 that equals approximately thirteen (13)

days of the Debtors’ average monthly utility charges (the “Bank Account”). The Court should

reject the Debtors’ proposed Bank Account because: (1) Outside of bankruptcy court’s that

ignore the plain language of Section 366, this “form” of security is not a recognized form of

security by any public utility commission, (2) Georgia Power bills the Debtors on a monthly basis

and provides the Debtors with generous payment terms pursuant to applicable state law, tariffs

and/or regulations, and an account containing approximately 13 days of estimated utility charges

is not sufficient in amount or in form to provide Georgia Power with adequate assurance of

payment; (3) Section 366(c) of the Bankruptcy Code specifically defines the forms of adequate

assurance of payment in Section 366(c)(1), none of which include a segregated bank account; and

(4) Even if this Court were to improperly consider the Bank Account as a form of adequate

assurance of payment for Georgia Power, the Court should reject it as an insufficient form of

adequate assurance of payment for the reasons set forth in Section A.1. of this Objection.

        Georgia Power is seeking a two-month cash deposit in the amount of $312,041 from the

Debtors, which is an amount that Georgia Power is authorized to obtain pursuant to applicable

state law. Based on all the foregoing, this Court should deny the Utility Motion as to Georgia

Power because the amount of Georgia Power’s post-petition deposit request is reasonable under

the circumstances and should not be modified.




                                                   2
ME1 31476243v.1
                  Case 19-11984-CSS        Doc 128      Filed 09/18/19     Page 3 of 14



                                                  Facts

                                            Procedural Facts

        1.         On September 9, 2019 (the “Petition Date”), the Debtors commenced their cases

under Chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) that are now

pending with this Court. The Debtors continue to operate their businesses and manage their

properties as debtors in possession pursuant to Bankruptcy Code sections 1107(a) and 1108.

        2.         The Debtors’ chapter 11 bankruptcy cases are being jointly administered.

                                           The Utility Motion

        3.         On the Petition Date, the Debtors filed the Utility Motion.

        4.         Because Georgia Power was not properly or timely served with the Utility Motion

and the Debtors never attempted to contact Georgia Power regarding its adequate assurance

request prior to the filing of the Utility Motion, even though the Utility Service List attached to

the Utility Motion reflects that Georgia Power is the Debtors’ largest utility provider, Georgia

Power had no opportunity to respond to the Utility Motion or otherwise be heard at the ex parte

hearing on the Utility Motion that took place on September 10, 2019, despite the fact that Section

366(c)(3) (presuming this was the statutory basis for the relief sought by the Debtors) requires

that there be “notice and a hearing” to Georgia Power.

        5.         On September 10, 2019, the Court entered the Interim Order (I) Prohibiting

Utility Companies From Altering, Refusing, or Discontinuing Utility Services, (II) Deeming

Utility Companies Adequately Assured of Future Performance, (III) Establishing Procedures

For Determining Additional Adequate Assurance of Payment, and (IV) Setting a Final Hearing

Related Thereto (the “Interim Utility Order”)(Docket No. 59). The Interim Utility Order set (i) an


                                                       3
ME1 31476243v.1
                  Case 19-11984-CSS       Doc 128     Filed 09/18/19    Page 4 of 14



objection deadline of September 20, 2019 and (ii) the final hearing on the Utility Motion to take

place on September 27, 2019 at 10:00 a.m.

        6.         Through the Utility Motion, the Debtors seek to avoid the applicable legal

standards under Sections 366(c)(2) and (3) by seeking Court approval for their own form of

adequate assurance of payment, which is the Bank Account containing $426,026.54 that

supposedly equals 44% of the Debtors’ estimated monthly utility charges. Utility Motion at ¶ 14.

The Debtors claim that they spend approximately $990,000 for utility services. Utility Motion at

¶ 9.    As such, the $426,026.54 contained in the Bank Account would actually reflect 43%

(approximately 13 days) of the Debtors’ estimated utility charges.

        7.         The proposed Bank Account is not acceptable to Georgia Power and should not

be considered relevant by this Court because Sections 366(c)(2) and (3) do not allow the Debtors

to establish the form or amount of adequate assurance of payment. Under Sections 366(c)(2) and

(3), this Court and the Debtors are limited to modifying, if at all, the amount of the security

sought by Georgia Power under Section 366(c)(2).

        8.         The Utility Service List attached to the Interim Utility Order reflects that the

Debtors propose that the Bank Account would contain $49,721.40 on behalf of Georgia Power.

As such, the Bank Account would only contain approximately 9.56 days ($49,721/$156,021 of

average monthly utility charges x 30 days) of utility charges for Georgia Power.

        9.         The Debtors claim that they have established a good payment history with their

utility providers, have made payments on a regular and timely basis, and to the best of their

knowledge, there are no material defaults or arrearages of any significance with respect to the

Debtors’ undisputed utility service invoices.       Utility Motion at ¶ 11.     However, Section

                                                     4
ME1 31476243v.1
                  Case 19-11984-CSS       Doc 128     Filed 09/18/19    Page 5 of 14



366(c)(3)(B)(ii) expressly provides that in making an adequate assurance of payment

determination, a court may not consider a debtor’s timely payment of prepetition utility charges.

        10.        The Utility Motion does not address why the Bank Account would be underfunded

with only approximately 9.56 days of utility charges for Georgia Power when the Debtors know

that Georgia Power is required by applicable state laws, regulations or tariffs to bill the Debtors

monthly.      Moreover, presumably the Debtors want Georgia Power to continue to bill them

monthly and provide them with the same generous payment terms that they received prepetition.

Accordingly, if the Bank Account is relevant, which Georgia Power disputes, the Debtors need to

explain: (A) what they are proposing to deposit approximately 9.56 days of average utility

charges from Georgia Power into the Bank Account on behalf of Georgia Power; and (B) how

such an insufficient amount could even begin to constitute adequate assurance of payment for

Georgia Power’s monthly bills.

        11.        Furthermore, the Utility Motion does not address why this Court should consider

modifying, if at all, the amount of Georgia Power’s adequate assurance request pursuant to

Section 366(c)(2). Rather, without providing any specifics, the Utility Motion merely states that

the Bank Account, “constitutes sufficient Adequate Assurance for the Utility Companies and fully

satisfies the requirements of Bankruptcy Code section 366.” Utility Motion at ¶ 16.

                                The Debtors’ Post-Petition Financing

        12.        On the Petition Date, the Debtors filed the Debtors’ Motion For Entry of Interim

and Final Orders (I) Authorizing Debtors In Possession To Obtain Postpetition Financing

Pursuant To 11 U.S.C. §§ 105, 362, 363, and 364; (II) Granting Liens and Superpriority Claims

To Postpetition Lenders Pursuant To 11 U.S.C. §§ 364 and 507; (III) Providing Adequate

                                                     5
ME1 31476243v.1
                  Case 19-11984-CSS      Doc 128     Filed 09/18/19     Page 6 of 14



Protection To Prepetition Credit Parties, Summit Lender, and Cardinal Vendors; (IV) Modifying

Automatic Stay Pursuant To 11 U.S.C. §§ 361, 362, 363, 364, and 507; (V) Scheduling Final

Hearing Pursuant To Bankruptcy Rules 4001(B) and (C) and Local Rule 4001-2; and (VI)

Granting Related Relief (the “Financing Motion”)(Docket No. 16).

        13.        Through the Financing Motion, the Debtors are seeking authorization to obtain

post-petition financing consisting of a superpriority, secured, asset-based revolving credit facility

in the principal amount of $35 million. Financing Motion at page 10.

        14.        Through the Financing Motion, the Debtors also sought a carve-out for the

payment of approved fees of the Debtors’ professionals of up to $5.25 million incurred prior to

the delivery of a Carve-Out Trigger Notice, plus an additional $500,000 incurred subsequent to

the delivery of a Carve-Out Trigger Notice (the “Carve-Out”). Financing Motion at pages 12-14.

        15.        The DIP Loan Agreement provides for each of the following DIP Milestones: (i)

on or before October 15, 2019, the Court shall have entered the Final Financing Order; and (ii) on

or before October 30, 2019, the GOB Sales shall have been completed with respect to all of the

remaining stores of the Debtors. Financing Motion at pages 14-15.

        16.        Attached as Exhibit “C” to the Financing Motion is a nine-week budget through

November 9, 2019 (the “Budget”). It is unclear from the Budget whether the Debtors have

budgeted sufficient sums for the timely payment of post-petition utility charges.

        17.        On September 10, 2019, the Court entered the Interim Order Granting Debtors’

Motion To (I) Authorize Debtors In Possession To Obtain Postpetition Financing Pursuant To

11 U.S.C. §§ 105, 362, 363, and 364; (II) Grant Liens and Superpriority Claims To Postpetition

Lenders Pursuant To 11 U.S.C. §§ 364 and 507; (III) Provide Adequate Protection To

                                                    6
ME1 31476243v.1
                  Case 19-11984-CSS        Doc 128     Filed 09/18/19    Page 7 of 14



Prepetition Credit Parties, Summit Lender, and Cardinal Vendors; (IV) Modify Automatic Stay

Pursuant To 11 U.S.C. §§ 361, 362, 363, 364, and 507; (V) Schedule Final Hearing Pursuant To

Bankruptcy Rules 4001(B) and (C) and Local Rule 4001-2; and (VI) Grant Related Relief (the

“Interim Financing Order”)(Docket No. 61).

           18. The Interim Financing Order approved the Carve-Out. Interim Financing Order at

pages 38-39.

                                     Facts Concerning Georgia Power

           19.     Georgia Power provided the Debtors with prepetition utility goods and/or services

and has continued to provide the Debtors with utility goods and/or services since the Petition

Date.

           20.     Under Georgia Power’s billing cycle, the Debtors receive approximately one

month of utility goods and/or services before Georgia Power issues a bill for such charges. Once

a bill is issued, the Debtors have approximately 20 days to pay the applicable bill. If the Debtors

fail to timely pay the bill, a past due notice is issued and, in most instances, a late fee may be

subsequently imposed on the account. If the Debtors fail to pay the bill after the issuance of the

past due notice, Georgia Power issues a notice that informs the Debtors that they must cure the

arrearage within a certain period of time or their service will be disconnected. Accordingly, under

Georgia Power’s billing cycle, the Debtors could receive at least two months of unpaid charges

before the utility could cease the supply of goods and/or services for a post-petition payment

default.

           21.     In order to avoid the need to bring witnesses and have lengthy testimony regarding

Georgia Power’s regulated billing cycle, Georgia Power requests that this Court, pursuant to Rule


                                                      7
ME1 31476243v.1
                  Case 19-11984-CSS        Doc 128      Filed 09/18/19     Page 8 of 14



201 of the Federal Rules of Evidence, take judicial notice of Georgia Power’s billing cycle.

Pursuant to the foregoing request and based on the voluminous size of the applicable documents,

Georgia Power’s link to its tariffs, state laws, and regulations is as follows:

https://www.georgiapower.com/business/billing-and-rates.html

        22.        Subject to a reservation of Georgia Power’s right to supplement its post-petition

deposit request if additional accounts belonging to the Debtors are subsequently identified,

Georgia Power’s post-petition deposit request is as follows:

Number of Accts.                      Est. Prepet. Debt                    Dep. Request

60                                    $230,330.92                          $312,041 (2-month)

        23.        Georgia Power held a prepetition deposits totaling $137,285 that it recouped

against prepetition debt pursuant to Section 366(c)(4) of the Bankruptcy Code. No prepetition

deposit remains after recoupment.

                                               Discussion

        A.         THE UTILITY MOTION SHOULD BE DENIED AS TO GEORGIA
                   POWER.

        Sections 366(c)(2) and (3) of the Bankruptcy Code provide:

             (2) Subject to paragraphs (3) and (4), with respect to a case filed under chapter
                 11, a utility referred to in subsection (a) may alter, refuse, or discontinue
                 utility service, if during the 30-day period beginning on the date of the filing
                 of the petition, the utility does not receive from the debtor or the trustee
                 adequate assurance of payment for utility service that is satisfactory to the
                 utility;

             (3)(A) On request of a party in interest and after notice and a hearing, the court
                 may order modification of the amount of an assurance of payment under
                 paragraph (2).




                                                       8
ME1 31476243v.1
                  Case 19-11984-CSS     Doc 128      Filed 09/18/19     Page 9 of 14



        As set forth by the United States Supreme Court, “[i]t is well-established that ‘when the

statute's language is plain, the sole function of the courts--at least where the disposition required

by the text is not absurd--is to enforce it according to its terms.’” Lamie v. United States Trustee,

540 U.S. 526, 534, 124 S. Ct. 1023, 157 L. Ed. 2d 1024 (2004) (quoting Hartford Underwriters

Ins. Co. v. Union Planters Bank, N. A., 530 U.S. 1, 6, 120 S. Ct., 1942, 147 L. Ed. 2d 1 (2000)).

Rogers v. Laurain (In re Laurain), 113 F.3d 595, 597 (6th Cir. 1997) (“Statutes . . . must be

read in a ‘straightforward’ and ‘commonsense’ manner.”). A plain reading of Section 366(c)(2)

makes clear that a debtor is required to provide adequate assurance of payment satisfactory to its

utilities on or within thirty (30) days of the filing of the petition. In re Lucre, 333 B.R. 151, 154

(Bankr. W.D. Mich. 2005). If a debtor believes the amount of the utility’s request needs to be

modified, then the debtor can file a motion under Section 366(c)(3) requesting the court to

modify the amount of the utility’s request under Section 366(c)(2).

        In this case, the Debtors filed the Utility Motion to improperly shift the focus of their

obligations under Section 366(c)(3) from modifying the amount of the adequate assurance of

payment requested under Section 366(c)(2) to setting the form and amount of the adequate

assurance of payment acceptable to the Debtors. Accordingly, this Court should not reward the

Debtors for their failure to comply with the requirements of Section 366(c) and deny the Utility

Motion as to Georgia Power.




                                                    9
ME1 31476243v.1
                  Case 19-11984-CSS     Doc 128     Filed 09/18/19     Page 10 of 14



                   1.    The Debtors’ Proposed Bank Account Is Not Relevant And
                         Even If It Is Considered, It Is Unsatisfactory Because It Does
                         Not Provide Georgia Power With Adequate Assurance of
                         Payment.

        This Court should not even consider the Bank Account as a form of adequate assurance of

payment because: (1) It is not relevant because Section 366(c)(3) provides that a debtor can only

modify “the amount of an assurance of payment under paragraph (2)”; and (2) The Bank Account

is not a form of adequate assurance of payment recognized by Section 366(c)(1)(A). Moreover,

even if the Court were to consider the Bank Account, the Bank Account is an improper and

otherwise unreliable form of adequate assurance of future payment for the following reasons:

             1. Unlike the statutory approved forms of adequate assurance of payment, the
                Bank Account is not something held by Georgia Power. Accordingly,
                Georgia Power would not have any control over how long the Bank
                Account will remain in place.

             2. In order to access the Bank Account, Georgia Power would have to incur
                the expense to draft, file and serve a default pleading with the Court and
                possibly litigate the demand if the Debtors refuse to honor a disbursement
                request.

             3. It is underfunded from the outset because Georgia Power issues monthly
                bills and by the time a default notice is issued the Debtors will have
                received approximately 60 days of utility service.

             4. The Debtors are not required to replenish the Bank Account following pay-
                outs.

             5. The Debtors fail to state whether draws from the Bank Account would be
                limited to two-week amounts.

             6. The Debtors should not reduce the amount of Bank Account on account of
                the termination of utility services to a Debtor account until the Debtors
                confirm that all post-petition charges on a closed account are paid in full.

             7. The Debtors secured lenders may have a lien on the Bank Account.



                                                   10
ME1 31476243v.1
                  Case 19-11984-CSS     Doc 128    Filed 09/18/19    Page 11 of 14



             Accordingly, the Court should not approve the Bank Account as adequate assurance as

  to Georgia Power because the Bank Account is: (a) not the form of adequate assurance

  requested by Georgia Power; (b) not a form recognized by Section 366(c)(1)(A); and (c) an

  otherwise unreliable form of adequate assurance.

                   2.    The Utility Motion Should Be Denied As To Georgia Power
                         Because the Debtors Have Not Set Forth Any Basis For
                         Modifying Georgia Power’s Requested Deposit.

             In the Utility Motion, the Debtors fail to address why this Court should modify the

  amount of Georgia Power’s request for adequate assurance of payment.            Under Section

  366(c)(3), the Debtors have the burden of proof as to whether the amount of Georgia Power’s

  adequate assurance of payment request should be modified. See In re Stagecoach Enterprises,

  Inc., 1 B.R. 732, 734 (Bankr. M.D. Fla. 1979) (holding that the debtor, as the petitioning party

  at a Section 366 hearing, bears the burden of proof). However, the Debtors do not provide the

  Court with any evidence or factually supported documentation to explain why the amount of

  Georgia Power’s adequate assurance request should be modified. Accordingly, the Court

  should deny the relief requested by Debtors in the Utility Motion and require the Debtors to

  comply with the requirements of Section 366(c) with respect to Georgia Power.

        B.         THE COURT SHOULD ORDER THE DEBTORS TO PROVIDE THE
                   ADEQUATE ASSURANCE OF PAYMENT REQUESTED BY GEORGIA
                   POWER PURSUANT TO SECTION 366 OF THE BANKRUPTCY CODE.

        Section 366(c) was amended to overturn decisions such as Virginia Electric and Power

Company v. Caldor, Inc., 117 F.3d 646 (2d Cir. 1997), that held that an administrative expense,

without more, could constitute adequate assurance of payment in certain cases.               Section

366(c)(1)(A) specifically defines the forms that assurance of payment may take as follows:

                                                  11
ME1 31476243v.1
                  Case 19-11984-CSS        Doc 128     Filed 09/18/19     Page 12 of 14



                   (i) a cash deposit;
                   (ii) a letter of credit;
                   (iii) a certificate of deposit;
                   (iv) a surety bond;
                   (v) a prepayment of utility consumption; or
                   (vi) another form of security that is mutually agreed upon between the utility and
                   the debtor or the trustee.

        Section 366 of the Bankruptcy Code was enacted to balance a debtor’s need for utility

services from a provider that holds a monopoly on such services, with the need of the utility to

ensure for itself and its rate payers that it receives payment for providing these essential services.

See In re Hanratty, 907 F.2d 1418, 1424 (3d Cir. 1990). The deposit or other security “should

bear a reasonable relationship to expected or anticipated utility consumption by a debtor.” In re

Coastal Dry Dock & Repair Corp., 62 B.R. 879, 883 (Bankr. E.D.N.Y. 1986). In making such a

determination, it is appropriate for the Court to consider “the length of time necessary for the

utility to effect termination once one billing cycle is missed.” In re Begley, 760 F.2d 46, 49 (3d

Cir. 1985).

        Georgia Power bills the Debtors on a monthly basis for the charges already incurred by the

Debtors in the prior month. Georgia Power then provides the Debtors with approximately 20

days to pay a bill before a late fee may be charged, and also provide written notice before utility

service can be terminated for non-payment pursuant to applicable state laws, tariffs and/or

regulation. Based on the foregoing state-mandated billing cycle, the minimum period of time the

Debtors could receive service from Georgia Power before termination of service for non-payment

of post-petition bills is approximately two (2) months. Moreover, even if the Debtors timely pay

their post-petition utility bills, Georgia Power still has potential exposure of approximately 60

days based on its billing cycle. Furthermore, the amount of Georgia Power’s deposit request is


                                                      12
ME1 31476243v.1
                  Case 19-11984-CSS      Doc 128      Filed 09/18/19     Page 13 of 14



the amount that the applicable public service commission, which is a neutral third-party entity,

permits Georgia Power to request from its customers. Georgia Power is not taking the position

that the deposit that it is entitled to obtain under applicable state law is binding on this Court, but,

instead is introducing that amount as evidence of amount that its regulatory entity permits

Georgia Power to request from its customers.

        Moreover, in contrast to the improper treatment proposed to the Debtors’ utilities, the

Debtors have made certain that post-petition professionals are favored creditors over Georgia

Power by ensuring that the post-petition bills/expenses of Debtors’ counsel are paid, even in the

event of a post-petition default on the use of DIP financing and cash collateral, by seeking a

$500,000 professionals carve-out for the payment of their fees/expenses after a default and a

guarantee of payment for fees incurred up to a default. Therefore, despite the fact that Georgia

Power continues to provide the Debtors with crucial post-petition utility services on the same

generous terms that were provided prepetition, with the possibility of non-payment, the Debtors

are seeking to deprive Georgia Power of any adequate assurance of payment for which it is

entitled to for continuing to provide the Debtors with post-petition utility goods/services. Against

this factual background, it is reasonable for Georgia Power to seek and be awarded the full

security it has requested herein.



                           [Remainder of Page Intentionally Left Blank]




                                                     13
ME1 31476243v.1
                    Case 19-11984-CSS       Doc 128      Filed 09/18/19     Page 14 of 14



          WHEREFORE, Georgia Power respectfully requests that this Court enter an order:

        1.           Denying the Utility Motion as to Georgia Power;

        2.           Awarding Georgia Power the post-petition adequate assurance of payment

                     pursuant to Section 366 in the amount and form satisfactory to Georgia Power,

                     which is the form and amount requested herein; and

        3.           Providing such other and further relief as the Court deems just and appropriate.

Dated: September 18, 2019                  McCARTER & ENGLISH, LLP

                                           /s/ William F. Taylor, Jr.
                                           William F. Taylor, Jr. (#2936)
                                           Renaissance Centre
                                           405 North King Street, 8th Floor
                                           Wilmington, DE 19801
                                           Telephone: (302) 984-6300
                                           E-mail: wtaylor@mccarter.com

                                           -and-

                                           LAW FIRM OF RUSSELL R. JOHNSON III, PLC
                                           Russell R. Johnson III (VSB No. 31468)
                                           John M. Craig (VSB No. 32977)
                                           2258 Wheatlands Drive
                                           Manakin-Sabot, Virginia 23103
                                           Telephone: (804) 749-8861
                                           Facsimile: (804) 749-8862
                                           E-mail: russell@russelljohnsonlawfirm.com
                                                    john@russelljohnsonlawfirm.com

                                           Counsel for Georgia Power Company




                                                        14
  ME1 31476243v.1
